Citation Nr: 1803792	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  10-18 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for exertional compartment syndrome of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served with the U.S. Public Health Service from July 1982 to July 1984 and had active duty service with the U.S. Army Reserve from February 2003 to July 2003 and from December 2006 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  On November, 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his representative, that a withdrawal of the appeal for entitlement to service connection for hypertension is requested.

2.  Exertional compartment syndrome of the bilateral lower extremities is etiologically related to a period of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of this appeal by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for exertional compartment syndrome of the bilateral lower extremities is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Hypertension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the appellant, through his representative, has withdrawn the appeal for entitlement to service connection for hypertension and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


Service Connection Exertional Compartment Syndrome

The Veteran contends that service connection is warranted for exertional compartment syndrome of the bilateral lower extremities as it was incurred due to physical activity during a period of active duty service from February 2003 to July 2003.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Board finds that service connection is warranted in this case.  A current disability was demonstrated in November 2003 when exertional compartment syndrome was diagnosed by a private physician based on lower leg pressure testing.  The diagnosis was also confirmed upon VA examination in June 2007.  An in-service injury is also present.  Although service records during the period from February 2003 to July 2003 are negative for complaints or treatment for leg pain, the Veteran reports that his leg pain began when he was preparing for the physical fitness requirements of military service and continued throughout his period of active duty.  The Board notes that the Veteran first complained of leg pain to a private doctor in August 2003, only one month after his separation from active duty in July 2003.  Additionally, VA obtained an expert medical opinion from a VA orthopedist in January 2018 regarding the etiology of the Veteran's condition.  The VA expert determined that the Veteran's disability did not exist prior to active duty service and overtraining and exercise, such as the running and walking described by the Veteran during service, are associated with and exacerbate exertional compartment syndrome.  The examiner provided an opinion that was not entirely clear as to whether the Veteran's disability is related to active service, but noted that "it certainly could have been exacerbated" by the Veteran's period of active service.  Based on the Veteran's credible testimony, the timing of the onset of the condition, and the VA expert's medical opinion, the Board finds that the evidence is at least in equipoise regarding  service connection for bilateral exertional compartment syndrome and the Board will resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are met and the Veteran's claim is granted.  


ORDER

The claim for entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for exertional compartment syndrome of the bilateral lower extremities is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


